 


109 HR 2778 IH: Common Sense in Voter Registration Act of 2005
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2778 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Dent introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the National Voter Registration Act of 1993 to permit a voting registrar to remove an individual from the official list of registered voters for elections for Federal office on the ground that the individual no longer resides in the registrar’s jurisdiction if the individual fails to vote in any election held during 2 consecutive Federal election cycles, the registrar sends a notice to the individual at the end of the second cycle, and the individual fails to respond to the notice within 60 days. 
 
 
1.Short TitleThis Act may be cited as the Common Sense in Voter Registration Act of 2005. 
2.Permitting Removal of Individuals Failing to Vote During 2 Consecutive Election Cycles and Failing to Respond to Subsequent Notice From Registrar 
(a)Removal PermittedSection 8(d)(1)(B) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg—6(d)(1)(B)) is amended to read as follows: 
 
(B)(i)has not voted or appeared to vote (and, if necessary, correct the registrar’s record of the registrant’s address) in any election for public office held in the registrar’s jurisdiction during any period which begins on the day after the date of a regularly scheduled general election for Federal office and which ends on the date of the second regularly scheduled general election for Federal office held after such date; 
(ii)has been mailed a notice described in paragraph (2) by the appropriate voting registrar after the expiration of the period described in clause (i); and 
(iii)has failed to respond to such notice prior to the expiration of the 60-day period which begins on the date such notice is mailed..  
(b)Contents of NoticeSection 8(d)(2)(A) of such Act (42 U.S.C. 1973gg—6(d)(2)(A)) is amended to read as follows: 
 
(A)If the registrant did not change his or her residence, or changed residence but remained in the registrar’s jurisdiction, the registrant should return the card prior to the expiration of the 60-day period which begins on the date the notice is mailed. If the card is not returned prior to the expiration of such period, the registrant’s name will be removed from the list of registered voters..   
3.Effective DateThe amendments made by this Act shall apply with respect to regularly scheduled general elections for Federal office beginning with the election scheduled to be held in November 2006.  
 
